DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is a first office action, non-final rejection on the merits.  Claims 1-20, as originally filed, are currently pending and have been considered below.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 1, 16 , 18 and 20 are   rejected under 35 U.S.C. 103 as being unpatentable over Maroney et al. (Provisional application No. 62/837576, filed on Apr. 23, 2019 is used  [ of USP 2020/0339346]).
As Per Claim 1, Maroney et al. ( Maroney) teaches, a refuse vehicle ( via Vehicle 102, Fig.1), comprising: a chassis supporting a plurality of wheels ( Fig.1);  a vehicle body supported by the chassis and defining a receptacle for storing refuse therein; ( Fig.1, 2A-2C); a lifting system movable between a first position and a second position vertically offset from the first position;( Figs. 2B, 8A-8E); a processing unit in communication with the lifting system and motor and configured to access and toggle through a plurality of preset operational modes stored within a memory to adjust performance parameters of at least one of the motor and lifting system; ([0045-0047]), Fig.9); and a graphical user interface in communication with the processing unit and configured to display a plurality of inputs, each of the plurality of inputs corresponding to one of the preset operational modes; ( via operational mode  606 rising the arm, 608, lowering the arm, 610 adjusting the  relative  positioning of the arm, [0080-0085], [0049-0051]), Figs.4,6); wherein upon receiving a selection of one of the plurality of inputs on the graphical user interface, the processing unit adjusts the performance parameters of at least one of the motor and lifting system to values associated with the preset operational mode associated with the at least one of the plurality of inputs selected.  ([0052], [0056]).
However, Maroney does not explicitly teach a motor supported by the chassis. However, it would have been obvious to one ordinary skill in the art to recognize that , it is inherent that a refuse vehicle  has motor for moving components inside the vehicle.
Therefore, it would have been obvious to one ordinary skill in the art to recognize that Maroney teaches, a motor supported by the chassis.
Claim 16 is being rejected using the same rationale as claim 1.
 
As per Claim 18, Maroney  teaches the limitation of Claim 16. However, Maroney  further teaches, wherein the selection of the preset operational mode of the refuse vehicle is received by the processing unit after performing the steps of: detecting, with a global positioning system, a current location of the refuse vehicle; ( via GPS , [0047]); comparing, with the processing unit, the current location of the refuse vehicle to at least one geographical indicator stored within the memory; (([0047], [00124] , Fig.9)
 and accessing the memory, with the processing unit, ( [0047], [00124] , Fig.9) to retrieve the preset operational mode of the refuse vehicle associated with the at least one geographical indicator upon  determining that the current location of the refuse vehicle corresponds to the at least one geographical indicator  (( [0047], [00124] , Fig.9)  and  via operational mode  606 rising the arm, 608, lowering the arm, 610 adjusting the  relative  positioning of the arm, [0080-0085], [0049-0051]), Figs.4,6).
Claim 20  is being rejected using the same rationale as claim 1.

5.	 Claim 10 is    rejected under 35 U.S.C. 103 as being unpatentable over Maroney et al. (Provisional application No. 62/837576, filed on Apr. 23, 2019 of 
USP 2020/0339346) in view of Hugghins et al. ( USP 6,066,194).
As per Claim 10, Maroney  teaches the limitation of Claim 1. However, Maroney  does not explicitly teach,  wherein the plurality of preset operational modes include a residential mode and a commercial mode, the residential mode being different than the commercial mode. 
In a related field of Art, Hugghins eta l. ( Hugghins) teaches, electronic room air cleaner 100 with variable speed motor, wherein, electronic  room air cleaner 100 comprising a control system 114  which is  microprocessor,  which is equipped with a mode selector 136 ( col. 4, lines 10-20). “The mode selector 136 is used to select between residential and commercial modes. Because commercial environments tends  to have different restriction requirements than do residential environment”, ( col. 4, lines 41-45). In  automatic mode, ..the operator may select the residential mode by the mode selector 136”,  col.5, lines 29-31),  as it readily apparent, may different combinations are possible in the automatic mode”, col.5, line 42-43)., Fig.1.
It would have been obvious to one of ordinary skill in the art, having the teachings of Maroney and Hugghins  before the effective filing date of the claimed invention  to modify the systems of Maroney, to include the  teachings ( the control system  i.e.,  the mode selector 136) of Hugghins  and configure with the system of Maroney to acquire a mode selector capable of being used for residential and commercial mode and configure  the selector  with the system of Maroney such that  it has two different modes i.e., residential mode  and commercial mode.  Motivation to combine the two teachings is,  to obtain two different modes i.e., residential mode and commercial mode or operation (i.e., an added  feature to enhance utility and safety of vehicle).

6.	Claim 19 is  rejected under 35 U.S.C. 103 as being unpatentable over Maroney et al. (Provisional application No. 62/837576, filed on Apr. 23, 2019 of 
USP 2020/0339346) in view of Hugghins et al. ( USP 6,066,194) in view of Savchenko et al. ( USP 11,373,536).

As per Claim 19, Maroney  teaches the limitation of Claim 16. However, Maroney does not explicitly teach, wherein the memory stores a plurality of preset operational modes, the plurality of preset operational modes including a residential mode.
In a related field of Art, Hugghins et a l. ( Hugghins) teaches, electronic room air cleaner 100 with variable speed motor, wherein, electronic  room air cleaner 100 comprising a control system 114  which is  microprocessor,  which is equipped with a mode selector 136 ( col. 4, lines 10-20). “The mode selector 136 is used to select between residential and commercial modes. Because commercial environments tends  to have different restriction requirements than do residential environment”, ( col. 4, lines 41-45). In  automatic mode, ..the operator may select the residential mode by the mode selector 136”,  col.5, lines 29-31),  as it readily apparent, may different combinations are possible in the automatic mode”, col.5, line 42-43)., Fig.1.
It would have been obvious to one of ordinary skill in the art, having the teachings of Maroney and Hugghins     before the effective filing date of the claimed invention  to modify the systems of Maroney, to include the  teachings ( the control system  i.e.,  the mode selector 136) of Hugghins  and configure with the system of Maroney to acquire a mode selector capable of being used for residential and commercial mode and configure  the selector  with the system of Maroney such that  any mode can be selected. Motivation to combine the two teachings is, obtain two mode of operation i.e., residential mode and commercial mode.
However, Maroney in view of Hugghins does not explicitly teach
and wherein in the residential mode, the processing unit performs the additional steps of: accessing, from the memory, a residential route including a global positioning system map indicating a plurality of pickup locations along the residential route; displaying, on a graphical user interface, the residential route; determining, with a global positioning system, a current location of the refuse vehicle; measuring, with a sensor, an amount of refuse collected at the current location of the refuse vehicle; and communicating a command to the memory to store the current location of the refuse vehicle and the measured amount of refuse collected from the current location of the refuse vehicle. 
 In a  related field of Art, Savchenko teaches,  systems and method for vehicle drive path analysis for a waste/recycling service vehicle,  wherein, the processing unit performs the additional steps of: accessing, from the memory, a residential route including a global positioning system map indicating a plurality of pickup locations along the residential route; displaying, on a graphical user interface, the residential route; determining, with a global positioning system, a current location of the refuse vehicle; measuring, with a sensor, an amount of refuse collected at the current location of the refuse vehicle; and communicating a command to the memory to store the current location of the refuse vehicle and the measured amount of refuse collected from the current location of the refuse vehicle.(Abstract,  Col.5, lines 20- Col.6, line 5), col.11,line 60-67, col.2, line 31- col.3, line 20;  Ref. Claims 1, 8), Figs. 20-23).
It would have been obvious to one of ordinary skill in the art, having the teachings of Maroney and Hugghins    and  Savchenko  before the effective filing date of the claimed invention  to modify the systems of Maroney, to include the  teachings ( the   system  i.e., ) of Savchenko  and configure with the system of Maroney to  determine residential route to  compute route for  waste and recycling collection.   Motivation to combine the two teachings is,  to facilitate waste and recycling collection in the residential area (i.e., an added  feature to enhance utility and safety of vehicle).


Allowable Subject Matter
7.	Claims 2-9, 11-15 and 17  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663